DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,118,120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21 – 51 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection.
	In regard to independent claims 21, 50, and 51, US Patent No. 4,365,980 to Culbert et al. (hereinafter referred to as Culbert) is considered to represent the closest prior art. Culbert discloses a similar filter cartridge with a filter media surrounding an open filter interior. As shown in figure 2, the first and second media outer perimeters are eccentrically aligned with respect to one another. The eccentricity is due to the size and alignment of the outer perimeters. The top, or first, outer perimeter is larger than the bottom, or second, outer perimeter. There is no teaching or suggestion in Culbert for the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773